The judgments of the said circuit court and of the court of common pleas are hereby reversed on the ground that it appears from the petition and copies of deeds thereto attached, and made a part thereof, that neither said plaintiffs below nor said Methodist Episcopal Church have the right to sell or dispose of said lot twenty-five, and that the court has no right to order the sale thereof. It appearing in the journal entry of the common pleas court that J. F. Larwill is the vendee of said Nancy Q. Larwill, the only heir of said Joseph H. Larwill, gives him a standing in this case and his demurrer to the petition should have been sustained. This cause is remanded to the court of common pleas of Wayne county, with instructions to sustain said demurrer of plaintiff in-error, and for further proceedings.